254 S.W.3d 240 (2008)
STATE of Missouri, Respondent,
v.
Leonard JOSEPH, Appellant.
No. ED 89614.
Missouri Court of Appeals, Eastern District, Division Two.
May 27, 2008.
Maleaner Harvey, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Leonard Joseph appeals from his conviction, following a jury trial, of four counts of first-degree statutory sodomy in violation of Section 566.062,[1] one count of attempted first-degree statutory sodomy in violation of Section 564.011, one count of second-degree statutory sodomy in violation of 566.064, and one count of attempted second-degree statutory sodomy in violation of Section 564.011. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.